Citation Nr: 0507571	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for type 1 diabetes 
mellitus, claimed as a residual of Agent Orange exposure in 
service.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from February 
1966 to September 1968.  This matter comes properly before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision the Department of Veterans Affairs (VA) 
Regional office in Huntington, Chicago, Illinois (RO).

The case was previously before the Board in January 2004, 
when it was remanded for examination of the veteran and to 
obtain additional medical records.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran has a current diagnosis of type 1 diabetes 
mellitus.

3.  The service medical records do not show any diagnosis of 
diabetes mellitus during service or within the first year 
after the veteran separated from service.  

4.  There is no competent medical evidence linking the 
veteran's type 1 diabetes mellitus to military service.  

5.  The medical evidence of record reveals that the veteran's 
type 1 diabetes mellitus did not manifest within the first 
year after the veteran separated from military service.  




CONCLUSION OF LAW

Type 1 diabetes mellitus was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred, to include as a result of exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letter dated January 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran claims entitlement to service connection type 1 
diabetes mellitus as a residual of exposure to Agent Orange 
during service.  He asserts that he was exposed to Agent 
Orange during service in Vietnam, and that he developed Type 
I diabetes mellitus as a result of this exposure.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e)(emphasis added).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Review of the veteran's discharge papers, Form DD 214, 
reveals that he served in the Army from February 1966 to 
February 1968.  The veteran had approximately one year of 
foreign service and was awarded the Vietnam Service Medal and 
the Vietnam Campaign Medal.  This evidence establishes that 
the veteran served in the Republic of Vietnam during the 
Vietnam era within the meaning of the controlling law and 
regulations.  As such, he is presumed to have been exposed to 
herbicide agents, Agent Orange, during this service.  

In this case, the veteran avers that he developed type 1 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  The veteran's service medical records do not reveal 
a diagnosis of diabetes mellitus at any point during military 
service.  In September 1968 a separation examination of the 
veteran was conducted and no abnormalities were noted by the 
examining physician.  

Private hospital records dated in January 1978 reveal that 
the veteran was admitted with symptoms of urinary frequency 
and weight loss.  The final diagnosis was "diabetes 
mellitus" which was being treated with insulin.  Private 
medical treatment records dated from 1993 to 2001 reveal that 
the veteran is diagnosed with type 1 diabetes mellitus which 
is being treated with insulin.  

In April 2002, a VA examination of the veteran was conducted.  
After a full review of the veteran's medical history and a 
complete examination, the diagnosis was "insulin-dependent 
diabetes."  In October 2004, another VA examination of the 
veteran was conducted.  The diagnosis was "diabetes 
mellitus, type 1.  Based on the veteran's age of onset, 
history of ketosis, and insulin dependence, his diabetes is 
more likely as not type 1 and this is consistent with the 
working diagnosis of most of his medical records."  

The preponderance of the evidence is against the veteran's 
claim.  The Board finds that, although the veteran has met 
the regulatory presumption of exposure to Agent Orange with 
active service in the Republic of Vietnam during the Vietnam 
era, the medical evidence of record reveals that the veteran 
has type 1 diabetes mellitus.  However, this is not one of 
the diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Rather, service connection is only 
warranted for type 2 diabetes mellitus under 38 C.F.R. 
§ 3.309(e).  There is no evidence that the veteran has one of 
the presumptive diseases for which service connection on the 
basis of Agent Orange exposure is warranted.  With no such 
exposure service connection on a presumptive basis under 
38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the medical evidence of record reveals a 
current diagnosis of type 1 diabetes mellitus.  As noted 
above, service connection for diabetes mellitus may be 
granted if it becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
evidence of record reveals that the veteran was first 
diagnosed with diabetes mellitus in 1978, which is 
approximately 10 years after he separated from service.  As 
such, service connection on a presumptive basis under 
38 C.F.R. § 3.309(a) cannot be granted.  

Finally, service connection may also be granted on a direct 
basis if the veteran's type 1 diabetes mellitus was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.  However, there is no evidence showing that 
the veteran had diabetes mellitus during service.  The 
service medical records do not reveal a diagnosis of diabetes 
mellitus during service, and the veteran was without any 
noted medical abnormalities on separation examination.  
Furthermore, there is no competent medical evidence of record 
which links the veteran's current type 1 diabetes mellitus to 
his active military service or to Agent Orange exposure 
during service.  As such, service connection must be denied.  
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to 
prevail on the issue of service connection . . . there must 
be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.")

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for type I diabetes mellitus is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


